Title: Supplies Required for Gates’ Army, August 1780
From: Gates, Horatio
To: Jefferson, Thomas


  State of North CarolinaAugust 1780.


 500
Tents Compleat
Intrenching Tools


2000
Barrels Flour
*500
Spades


4000
  do.  Corn
*200
Grubbing Hoes


 250
  do.  Rice
*100
Common Hoes


  50
Hogsheads Rum
*200
Felling Axes


  10
Hogsheads Sugar



  10
Barrels Coffee



 *10
Barrels Vinegar



1000
Bushels Salt



Forage
To be stored at the Magazines and at the Halting places in approach to the Magazines.
The Ferries to be put upon the best Footing; the Boats well repaired, and well caulk’d. The Roads and Bridges, to be thoroughly  and substantially repair’d—The Bridge at Meherrin River particularly—Virginia to be applied to for this.
General Hospital at Hillsborough
NB. If One Hundred Waggons are too great a Proportion for this State to furnish, might not each County be rated at one; or in Proportion to its ability to supply Waggons and Horses. Those Counties that are defficient in Waggons and Horses to furnish Something Equivalent, to those who are more able to supply the Army.

Horatio Gates

